Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Jacob Rohwer (Registration No. 61229) on 09/22/2021. Applicant agreed to include the examiner proposed amendment to overcome 35 U.S.C. 102 and 35 U.S.C. 103.
The application has been amended as follows:
A method for notifying customers of real-time timing information associated with servicing of automobiles in an automobile service facility, the method comprising:
receiving over a period of time, by a server and from a plurality of work station devices connected to the server via one or more network connections, first timing information for a plurality of first automobile service jobs, wherein:
the plurality of first automobile service jobs have already been started and are currently being performed at a plurality of work stations equipped to service the automobiles within the automobile service facility, and
the first timing information includes an estimated amount of time until a respective first automobile service job is completed, 
accessing, by the server and over the period of time, second timing information for a plurality of second automobile service jobs, wherein:
the plurality of second automobile service jobs have been placed in a service queue and are waiting to be started at the automobile service facility, and
the second timing information includes an estimated duration of time to complete a respective second automobile service job based at least in part on an automobile service job type,

determining, by the server in real-time based at least in part on the first timing information received over the period of time and the second timing information accessed over the period of time, a next available starting time for a next automobile service job to be added to the service queue, wherein the next automobile service job is made available for any one of a plurality of next customers that decides to bring an automobile to the automobile service facility;
generating, by the server, a notification that captures a real-time customer view into an operational timeliness of the automobile service facility, the notification presenting at least one of:

at least one of the estimated starting times determined for the plurality of second automobile service jobs; or
the next available starting time determined for the next automobile service job; and
communicating, by the server, the notification to a customer device.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Claim 1-20 are directed to the abstract idea of a mental process.
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 8, and 15 when “taken as a whole,” are directed to the abstract idea of a mental process. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 8, and 15 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within a mental process and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…work stations…automobile service facility…server…network…automobile…customer device…processor…memory storing instructions…”


The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 2-7, 9-14, and 16-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 1-20 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 8, and 15 do include various elements that are not directed to the abstract idea.  These elements include, “…work stations…automobile service facility…server…network…automobile…customer device…processor…memory storing instructions…”

 These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig.1-2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 2-7, 9-14, and 16-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 8, and 15.


Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A no statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Patent No. 10,891,565.

Claim 1 of instant application is compared to claims 1 of patent 10,891,565 in the following table:
Instant Application: 17115725
Patent: 10,891,565 
 A method for notifying customers of real-time timing information associated with servicing of automobiles in an automobile service facility, the method comprising:
A method for notifying customers of real-time timing information associated with servicing of automobiles in an automobile maintenance service facility implementing a no-appointment-necessary policy, the method comprising:


receiving over a period of time, by a server and from a plurality of work station devices connected to the server via one or more network connections, first timing information for a plurality of first automobile service jobs, wherein:
the plurality of first automobile service jobs have already been started and are currently being performed at a plurality of work stations equipped to service the automobiles within the automobile service facility, and the first timing information includes an estimated amount of time until 



accessing, by the server and over the period of time, second timing information for a plurality of second automobile service jobs, wherein:
the plurality of second automobile service jobs have been placed in a service queue and are waiting to be started at the automobile service facility, and
the second timing information includes an estimated duration of time to complete a respective second automobile service job based at least in part on an automobile service job type,

continuously accessing, by the server and over the period of time, second timing information for a plurality of second automobile maintenance service jobs, wherein: the plurality of second automobile maintenance service jobs are ones that have been placed in a maintenance service queue and that are waiting to be started at the automobile maintenance service facility, the second timing information includes an estimated duration of time to complete a respective second automobile maintenance service job based at least in part on an automobile maintenance service job type, and the estimated duration of time to complete the respective second automobile maintenance service job is calculated based on averaging, for a predefined recent time period, actual durations of time taken to complete previously completed automobile maintenance service jobs of the automobile maintenance service job type;
determining, by the server in real-time based at least in part on the first timing information received over the period of time and the second timing information accessed over the period of time, estimated starting times for the plurality of second automobile service jobs that have been placed in the service queue;
determining, by the server in real-time based at least in part on the first timing information received over the period of 



at least one of the estimated starting times determined for the plurality of second automobile service jobs; or
the next available starting time determined for the next automobile service job; and

automatically generating, by the server, at least one graphical user interface that captures a real-time customer view into an operational timeliness of the automobile maintenance service facility at a particular point in time, the at least one graphical user interface presenting as part of the real-time customer view: the estimated amount of time until the respective first automobile maintenance service job that has already been started and that is currently being performed at one of the plurality of work stations is completed, which is configured for display in association with a first customer that currently has an automobile being serviced at the automobile maintenance service facility; the estimated starting times dynamically determined for the plurality of second automobile maintenance service jobs, which are individually configured for display in association with a second customer that has an automobile in the maintenance service queue waiting to be serviced at the automobile maintenance service facility; and the predicted earliest next available starting time dynamically determined for the next automobile maintenance service job, which is configured for display in association with the any one of the plurality of next customers that decides to bring an automobile to the automobile maintenance service facility


pushing, by the server and to the customer device, a social network notification of the real-time status update associated with the time when the automobile maintenance service job for the first customer, the second customer, and the any one of the plurality of next customers is to be completed at the automobile maintenance service facility or is to be started at the automobile maintenance service facility.


This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 1-20 of the instant application are substantially similar to claims 1-15 of the patent 10,891,565. 

 Claim 1 of the instant application recite substantially the same limitations of claims 1, 35, and 40 of the '565 Application; one difference being the instant application does not recite all of the additional limitations of the ‘565 application. In every step the instant application uses the functional attributes of the claim limitations to disclose the limitation elements without the detail of the ‘565 application. For example, the instant application discloses, “…communicating…the notification to the customer device…,” while the ‘565 application also discloses such a communication, but goes further into detail about how such a communication is performed, i.e. push notification.  However, It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified claim 1 of the instant Application, by removing the above mentioned additional limitation, since the claims of the present application and the claims of the '565 Application actually perform a similar function. It is well settled that the omission of an In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.


Regarding 103:
The Examiner has determined that the claims overcome the prior art:  Specifically, the claim limitation of, “…generating, by the server, a notification that captures a real-time customer view into an operational timeliness of the automobile service facility, the notification presenting at least one of: at least one of the estimated starting times determined for the plurality of second automobile service jobs; or the next available starting time determined for the next automobile service job…” has not been found in the prior art by the Examiner within the same context and embodiment.  

The closest prior art found are: Malin et al. (US Pub. No. 2002/0007289); Leonard et al. (US Pub. 2014/0188999); Caulfield (US Pub. No. 2002/0065702) and NPL (Formal Verification of an Automotive Scenario in Service-Oriented Computing by Beek et. Al. 2008). Although all the prior art discuss automobile maintenance service jobs, none, disclose the above limitation.
(A) Malin: Malin generally discusses, coordinating automobile repairs that includes maintaining in a first database shop specific statistics for several body shops. The shop specific statistics are automatically updated based on repair data associated with individual automobile repair orders at each individual body shop.  Malin fails to disclose the above limitation of (essentially) dynamically updating the schedule as the customer chooses a time.

(B) Leonard: Leonard generally discusses, providing a vehicle status to a mobile computing device are disclosed herein. Also, a system for providing vehicle status to a mobile computing device includes a contact module, a status determination module, and a communication module. The contact module determines contact information associated with a vehicle scheduled for service at a vehicle service center. The contact information corresponds to a mobile computing device. The status determination module determines a status of the vehicle. The communication module communicates the status of the vehicle to the mobile computing device. Leonard fails to disclose the above limitation of (essentially) dynamically updating the schedule as the customer chooses a time.

(C) Caulfield: Caulfield generally discusses, a computerized method of enabling the management of an automotive repair shop to optimize production by computing a job completion target through optimally scheduling a sequence of tasks on the basis of the availability and historical efficiency of individual technicians and historical average idle time of technicians and vehicles during the performance of the job, and providing detailed performance data of individual technicians on individual jobs for problem evaluation if the computed optimized target is not met.  Caulfield fails to disclose the above limitation of (essentially) dynamically updating the schedule as the customer chooses a time.

(D) NPL: Beek teaches about a pragmatic case study of the ability to equipment vehicles with the ability to have automatic service on the road. However, Beek fails to disclose, the above limitation of (essentially) dynamically updating the schedule as the customer chooses a time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623